Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite:
receive an input of an evaluation target region;  
transmit the input; and 
display information regarding a display screen received, and 
receive and accept the evaluation target region; 
refer to a habitat information database that stores animal habitat information in each region; 
calculate an animal-derived value in a case of determining that an animal inhabits in the received evaluation target region; 
generate a display screen in which the calculated animal-derived value and the evaluation target region are displayed in association with each other; and 
transmit the information regarding the generated display screen.  
The invention is directed towards the abstract idea of land conservation, development, and assessment, which corresponds to “Certain Methods of Organizing Human Activities” and “Mathematical Concepts” as it is directed towards steps that can be performed by a human through the aid of pen and paper by having a first human write down and provide information about a target location to be evaluated and having a second human review the information, compare the received information against stored/known information about the location, and providing an assessment back to the first user, such as, but not limited to cost.
The limitations of:
receive an input of an evaluation target region;  
transmit the input; and 
display information regarding a display screen received, and 
receive and accept the evaluation target region; 
refer to a habitat information database that stores animal habitat information in each region; 
calculate an animal-derived value in a case of determining that an animal inhabits in the received evaluation target region; 
generate a display screen in which the calculated animal-derived value and the evaluation target region are displayed in association with each other; and 
transmit the information regarding the generated display screen, 
are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a terminal device and information processing device that are each comprised of a generic processor executing computer code stored on a computer medium.  That is, other than reciting a terminal device and information processing device that are each comprised of a generic processor executing computer code stored on a computer medium nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the terminal device and information processing device that are each comprised of a generic processor executing computer code stored on a computer medium in the context of this claim encompasses a user can observe how users are behaving, feeling, and the like during an interaction and use this information in order to determine an intent by comparing previously acquired information with current information, identifying similarities, and determining how the current interaction will most likely play out.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium, then it falls within the “Certain Methods of Organizing Human Activities” and “Mathematical Concepts” groupings of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a terminal device and information processing device that are each comprised of a generic processor executing computer code stored on a computer medium to communicate and display information, as well as performing operations that a human can perform in their mind or using pen and paper, i.e. writing down information about a location, comparing received written information against known written information about the location, performing a assessment (such as, but not limited to, a cost assessment), and providing the results of the assessment, in the steps are recited at a high-level of generality (i.e., as a terminal device and information processing device that are each comprised of a generic processor executing computer code stored on a computer medium can perform the insignificant extra solution steps of communicating and displaying information (See MPEP 2106.05(g) while also reciting that the a terminal device and information processing device that are each comprised of a generic processor executing computer code stored on a computer medium are merely being applied to perform the steps that can be performed in the human mind or using pen and paper (See MPEP 2106.05(f)) such that it amounts no more than mere instructions to apply the exception using a terminal device and information processing device that are each comprised of a generic processor executing computer code stored on a computer medium. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a terminal device and information processing device that are each comprised of a generic processor executing computer code stored on a computer medium to perform the steps of:
receive an input of an evaluation target region;  
transmit the input; and 
display information regarding a display screen received, and 
receive and accept the evaluation target region; 
refer to a habitat information database that stores animal habitat information in each region; 
calculate an animal-derived value in a case of determining that an animal inhabits in the received evaluation target region; 
generate a display screen in which the calculated animal-derived value and the evaluation target region are displayed in association with each other; and 
transmit the information regarding the generated display screen, 
amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Additionally:
Claims 2 – 8 are directed towards referring to stored information and performing mathematical operations, as well as displaying or providing information, such as a map or graph, based on the assessment, information retrieval, and mathematical operation. 
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for assessing a land development and conservation project.  Accordingly, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 – 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano (JP 2015146112) in view of Sprague et al. (US PGPub 2006/0122794 A1).
In regards to claim 1, Nagano discloses (Claim 1) an animal habitat value evaluation system comprising; (Claim 9) an animal habitat value evaluation method for causing a computer to execute processing comprising; (Claim 10) a non-transitory computer-readable medium recording an animal habitat value evaluation program for causing a computer to execute processing comprising:
a terminal device (Page 2 ¶ 2, 3; Page 3 ¶ 3 wherein a terminal device is disclosed); and  
an information processing device (Page 2 ¶ 2, 3, 10, 11; Page 3 ¶ 1, 2 wherein an information processing device (i.e. evaluation support apparatus) is disclosed), wherein 
In regards to:
the terminal device includes: 
a first memory; and 
a first processor coupled to the first memory and configured to 
(Page 2 ¶ 2, 3; Page 3 ¶ 3 wherein the terminal device includes memory and a coupled processor): 
In regards to:
receive an input of an evaluation target region;  
transmit the input to the information processing device; and 
display information regarding a display screen received from the information processing device 
(Page 2 ¶ 4; Page 4 ¶ 9; Page 5 ¶ 1 wherein terminal device receives input for a questionnaire, received from the evaluation support apparatus and displayed on the terminal, concerning a location that is to be evaluated and where the input is transmitted to the evaluation support apparatus), and 
In regards to:
the information processing device includes: 
a second memory; and  
a second processor coupled to the second memory and configured to 
(Page 2 ¶ 2, 3, 10, 11; Page 3 ¶ 1, 2 wherein the evaluation support apparatus includes memory and a coupled processor): 
receive and accept the evaluation target region from the terminal device (Page 2 ¶ 3, 4 wherein input from the terminal device is received and accepted); 
refer to a habitat information database that stores animal habitat information in each region (Page 2 ¶ 7, 8; Page 3 ¶ 9; Page 4 ¶ 1 – 4, 11; Page 7 ¶ 5; Page 8 ¶ 2 – 4 wherein the evaluation support apparatus refers to habitat information database that stores animal habitat information in each region); 
calculate an animal-derived value in a case of determining that an animal inhabits in the received evaluation target region (Page 4 ¶ 1, 11; Page 7 ¶ 5; Page 8 ¶ 8 – 10 wherein the system calculates whether an animal lives or does not live in the evaluation target region); 
generate a display screen in which the calculated animal-derived value and the evaluation target region are displayed in association with each other (Page 4 ¶ 12; Page 7 ¶ 5; Page 11 ¶ 4, 5 wherein a display is generated in which the animal-derived value, i.e. determination whether an animal inhabits the target region, and evaluated target region are displayed); and 
[…].
Nagano discloses a system and method for calculating the cost associated with fauna and flora conservation for an entity who has shown interest in a particular land region.  Although Nagano discloses that the invention is initiated by the entity in order to allow the entity to determine if they are will to pay the cost, Nagano fails to explicitly disclose that the results of the analysis are transmitted back to the entity or terminal device.
To be more specific, Nagano fails to explicitly disclose:
transmit the information regarding the generated display screen to the terminal device.  
However, Sprague, which is also directed towards assessing conservation projects, further teaches that it is old and well-known in the art to receive a request for performing an assessment on a development project at a target location, the effect that the project and target location has on flora and fauna, and recommendations to facilitate the project, if possible.  Similar to Nagano, Sprague teaches that information regarding a target location and development project is received and processed in order to assess the impact that the project would have at a location.  However, unlike Nagano, Sprague explicitly teaches that it is not only well-known in the art to provide an entity with a terminal device to communicate with a processing system, but for the assessment performed by the processing system to be communicated back to the terminal device as this allows for the user of the terminal device to understand the impact that a project would have at a location, whether there are any compliance issues, and provide recommendations for the elimination and mitigation of detrimental changes, trends and characteristics at the location, as well as recommendations for improvement of the location so as to create an environment having a healthy biological, physical, and chemical equilibrium.
(For support see: ¶ 7, 9, 38, 145, 180, 181, 185, 187, 195, 198, 200, 222, 235, 247, 248, 251)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into the conservation project analysis system and method of Nagano with the ability to provide the results of the assessment back to the entity that is inquiring about the project, as taught by Sprague, as this provides the investing entity with a better understanding of how their project would affect a target location while also providing information to ensure that the project is in compliance with permits and improving the location so as to create an environment having a healthy biological, physical, and chemical equilibrium.
In regards to claim 2, the combination of Nagano and Sprague discloses the animal habitat value evaluation system according to claim 1, wherein the second processor is configured to: 
refer to a rare species database that stores an animal rare species to be protected in each region; and   
calculate a value derived from the animal rare species in a case of determining that the animal rare species inhabits to be protected inhabits in the evaluation target region
(Page 6 ¶ 6; Page 8 ¶ 8, 9, 10, 11 wherein the system refers to an endangered species database, i.e. rare species database, and calculates whether an endangered species lives or does not live in the evaluation target region and the calculation can be further used for landscape conservation including animals and plants).  
In regards to claim 4, the combination of Nagano and Sprague discloses the animal habitat value evaluation system according to claim 1, wherein the second processor is configured to: 
refer to a vegetation map database that stores land use classification and classification of vegetation in association with each other and a plant value database that stores a value provided by a plant; 
calculate a plant-derived value in the evaluation target region on a basis of the received evaluation target region; and 
generate a display screen in which the evaluation target region is displayed in association with the calculated animal-derived value and the calculated plant-derived value
(Page 2 ¶ 7, 8; Page 3 ¶ 10; Page 4 ¶ 2, 4; Page 7 ¶ 11, 12, 13; Page 8 ¶ 2, 3, 4; Page 9 ¶ 2 wherein the system refers to a biological database that includes plant information, land use classification, and plant classification to determine if a plant, e.g., endangered or not, inhabits a particular region and displays the results of the calculation to determine whether the fauna/flora would inhabit the targeted region and whether a development project that would affect the region would have a particular effect on the flora/fauna).  
In regards to claim 5, the combination of Nagano and Sprague discloses the animal habitat value evaluation system according to claim 4, wherein the second processor is configured to: 
refer to a cultural value database that stores cultural values of an animal and a plant; 
calculate the animal-derived value; 
refer to the cultural value database; and  
calculate the plant-derived value 
(Page 4 ¶ 11; Page 7 ¶ 5; Page 10 ¶ 8; Page 9 ¶ 2 wherein the system refers to a behavior, attribute, or the like database (i.e. cultural values database) regarding the targeted region, fauna, and flora in order to determine if the targeted region includes attributes or characteristics that coincide with the behavior, i.e. cultural value, of fauna/flora to determine whether the fauna/flora would inhabit the targeted region and whether a development project that would affect the region would have a particular effect on the flora/fauna, e.g., male black bears have a habitat of 100 km2 while female black bears inhabit an area of 40 km2, black bears live in forests, and a determination is made whether the business activities of a company would affect the culture of the black bear (e.g., living in a particular topographical region over a particular area).).  
In regards to claim 6, the combination of Nagano and Sprague discloses the animal habitat value evaluation system according to claim 4, wherein the second processor is configured to:  
refer to the vegetation map database; 
determine a land use type of the evaluation target region on a basis of the received evaluation target region; and 
generate a display screen in which the evaluation target region is displayed in association with the determined land use type, the calculated animal-derived value, and the calculated plant-derived value
(Page 2 ¶ 7, 8; Page 3 ¶ 10; Page 4 ¶ 2, 4; Page 7 ¶ 11, 12, 13; Page 8 ¶ 2, 3, 4; Page 9 ¶ 2 wherein the system refers to a biological database that includes plant information, land use classification, and plant classification to determine if a plant, e.g., endangered or not, inhabits a particular region and displays the results of the calculation;
Page 4 ¶ 11; Page 7 ¶ 5; Page 10 ¶ 8; Page 9 ¶ 2 wherein the system refers to a behavior, attribute, or the like database (i.e. cultural values database) regarding the targeted region, fauna, and flora in order to determine if the targeted region includes attributes or characteristics that coincide with the behavior, i.e. cultural value, of fauna/flora.
As a result, the system utilizes the information, evaluation, and calculation to determine whether the fauna/flora would inhabit the targeted region and whether a development project that would affect the region would have a particular effect on the flora/fauna, e.g., male black bears have a habitat of 100 km2 while female black bears inhabit an area of 40 km2, black bears live in forests, and a determination is made whether the business activities of a company would affect the culture of the black bear and/or whether an orchid inhabits a particular region and whether it would be impacted by business activities (e.g., living in a particular topographical region over a particular area to determine whether the fauna/flora would inhabit the targeted region and whether a development project that would affect the region would have a particular effect on the flora/fauna)).  
In regards to claim 7, the combination of Nagano and Sprague discloses the animal habitat value evaluation system according to claim 4, wherein the second processor is configured to:  
generate a display screen in which the calculated animal-derived value and the calculated plant-derived value are display on a map indicating the evaluation target region (Fig. 12, 13; Page 3 ¶ 10, 11; Page 4 ¶ 1; Page 11 ¶ 4, 5 wherein a map is generated and displayed in which the animal and plant derived values are displayed for the target region).  

______________________________________________________________________

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nagano (JP 2015146112) in view of Sprague et al. (US PGPub 2006/0122794 A1) in further view of Jessika Toothman (Should we breed endangered species?).
In regards to claim 3, the combination of Nagano and Sprague discloses a system and method for evaluating the environmental, conservation, and maintenance cost of fauna and/or flora in a target location.  Although the combination of Nagano and Sprague discloses conservation and maintenance cost (which one of ordinary skill in the art would have found breeding to be obviously included since in order to conserve a species one must also consider breeding), as well as taking into consideration breeding of wildlife (Sprague – ¶ 187), the combination of Nagano and Sprague fails to explicitly disclose all types of conservation and maintenance costs, such as, breeding costs.
To be more specific, the combination of Nagano and Sprague fails to explicitly disclose:
the animal habitat value evaluation system according to claim 2, wherein the second processor is configured to refer to an animal value database that stores breeding cost of an animal according to an endangered rank and calculates an animal-derived value according to the endangered rank.  
However, Toothman, which is also directed towards conservation and costs associated with conservation, teaches that it is old and well-known in the art that breeding cost is an important factor that affects conservation.  Similar to the combination of Nagano and Sprague, Toothman teaches that cost is an important factor to take into consideration as this would affect whether or not an entity wants to pay for the conservation effort, however, unlike the combination of Nagano and Sprague, Toothman explicitly teaches that one type of cost that must be calculated and considered is breeding cost as passing a cost-benefit analysis can help a keystone, indicator, or flagship species and/or help raise awareness and funds by acting as ambassadors for lesser-known species.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate breeding cost, as taught by Toothman, in the conservation cost analysis system and method of the combination of Nagano and Sprague as this would provide an entity with a better understanding of conservation costs and determine whether they are willing to pay for the conservation effort. 

______________________________________________________________________

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nagano (JP 2015146112) in view of Sprague et al. (US PGPub 2006/0122794 A1) in further view of David J Slutsky (The Effective Use of Graphs).
In regards to claim 8, the combination of Nagano and Sprague discloses a system and method for evaluating the environmental, conservation, and maintenance cost of fauna and/or flora in a target location.  Although the combination of Nagano and Sprague discloses that information can be presented in a map or table, the combination of Nagano and Sprague fails to disclose all ways that information can be represented.
To be more specific, the combination of Nagano and Sprague fails to explicitly disclose:
the animal habitat value evaluation system according to claim 4, wherein the second processor is configured to: 
generate a display screen in which the calculated animal-derived value and the calculated plant-derived value are displayed in a graph.  
However, Slutsky teaches that “graphs are a common method to visually illustrate relationships in data.  The purpose of a graph is to present data that are too numerous or complicated to be described adequately in the text and in less space.”  One of ordinary skill in the art looking upon the combination of Nagano and Sprague would have found that the benefits that graphs provide would be applicable as this would allow an entity who is considering in investing in a conservation effort to better understand the cost benefit relationship associated with fauna and flora conservation, e.g., determining the relationship that fauna/flora can bring to tourism, the impact that a business activity has over different areas of a particular location, the relationship of land characteristics and fauna, and etc.  One of ordinary skill in the art would have found that graphs are simply another method of conveying information and, based on the benefits that they can provide, determine whether a graph would be a better approach to try and convey information to an end user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the use of graphs to convey relationships, as taught by Slutsky, in the cost analysis system and method of the combination of Nagano and Sprague, as “graphs are a common method to visually illustrate relationships in data.  The purpose of a graph is to present data that are too numerous or complicated to be described adequately in the text and in less space.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Brittingham (Management Practices for Enhancing Wildlife Habitat) – which is directed towards guidelines for enhancing wildlife habitat
Bocknek (WO 2016/138571 A1) – which is directed to an animal monitoring device
Slay (US PGPub 2017/0046804 A1); Slay et al. (US PGPub 2005/0228732 A1) – which is directed to land conservation assessment
Texas A&M (To save an entire species, all you need is $1.3 million a year) – which is directed towards the costs associated with conservation projects
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        8/31/2022